Citation Nr: 9915196	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-34 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable rating for otosclerosis with 
bilateral hearing loss.  

ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



REMAND

The veteran had active duty from September 1941 to October 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

On VA audiology evaluation in November 1995, the veteran's 
pure tone thresholds in decibels were approximately as 
follows:

					FREQUENCY

1000
2000
3000
4000
Average
Left
60
60
65
70
63.75
Right
45
65
60
60
57.5

The veteran's word recognition performance was 96 percent in 
the right ear and 68 percent in the left.  It was not 
reported whether these results were based on the Maryland CNC 
standard.

These findings would translate to level V hearing loss in the 
left ear and level II hearing loss in the right ear.  These 
results would warrant a 10 percent evaluation under 
Diagnostic Code 6100.

The veteran claimed entitlement to an increased evaluation in 
February 1997.

On an authorized VA audiological evaluation in July 1997, 
pure tone thresholds, in decibels, were as follows:

					FREQUENCY

1000
2000
3000
4000
Average
Left
60
65
70
75
67.5
Right
55
70
65
65
63.75

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and 90 percent in the left ear.

The audiology findings on the July 1997 evaluation would 
translate to level III hearing loss in both ears, and warrant 
a noncompensable evaluation under the provisions of 
Diagnostic Code 6100.

On May 11, 1999, VA announced amendments to the criteria for 
evaluating disability from hearing loss.  64 Fed. Reg. 25202-
25210 (1999) (to be codified at 38 C.F.R. §§ 4.85-4.87).  The 
amended criteria become effective on June 10, 1999.  Under 
the new criteria, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (to be codified at 38 
C.F.R. § 4.86).  This provision could have an impact on the 
evaluation of the veteran's hearing loss.

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  However, it could be a denial 
of due process for the Board to evaluate the veteran's claim 
under the new criteria in the first instance.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Although the decision in this 
case may potentially be issued prior to the effective date of 
the new criteria, the Court has held that Karnas applies to 
the period after the Board has issued a decision, but before 
an appeal has been reviewed by the Court.  Mitleider v. West, 
11 Vet. App. 181 (1998); Baker v. West, 11 Vet. App. 163 
(1998).  

In view of the revised rating criteria, and difference in the 
results of recent hearing examinations, this case is REMANDED 
for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss 
since February 1996.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded an 
appropriate audiology examination to 
determine the extent of current hearing 
loss.  The examiner should review the 
claims folder before the examination.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The supplemental statement of 
the case should include the pertinent old 
and new criteria for evaluating hearing 
loss.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advises that he 
may submit additional evidence and argument in accordance 
with the provisions of 38 C.F.R. § 20.1304 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

 

